[exhibitmgv1secondamended001.jpg]
PHX 332402387v5 SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT THIS SECOND
AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made as of April
30, 2017 (the “Effective Date”), by and between Roadrunner Transportation
Systems, Inc., a Delaware corporation (the “Company”), and Michael L. Gettle
(the “Executive”). RECITALS WHEREAS, the Company and the Executive are parties
to that certain Amended and Restated Employment Agreement, dated as of March 21,
2017 (the “Original Employment Agreement”); and WHEREAS, the parties desire to
amend the Original Employment Agreement to provide for certain Change in Control
severance provisions and certain other changes, on the terms and subject to the
conditions hereinafter set forth. AGREEMENT NOW, THEREFORE, in consideration of
the foregoing recitals, which the parties agree are material to this Agreement
and incorporated herein by this reference, as well as the premises, mutual
covenants, and promises set forth herein, the parties agree as follows: 1.
Employment. 1.1 General. The Company hereby agrees to continue to employ the
Executive, and the Executive hereby agrees to continue to serve the Company, on
the terms and conditions set forth herein. The Executive understands and agrees
that employment with the Company and under this Agreement is “at will.” The
Executive’s employment may be terminated by the Company with or without Cause
(as hereinafter defined), with or without notice, and without resort to any
specific disciplinary procedure or process at any time, subject to the
provisions of Section 4 herein, and the Executive may resign or otherwise
terminate his employment with the Company at any time, with or without any
reason, and with or without notice, except as otherwise may be required by
Section 4.5 of this Agreement. 1.2 Duties of Executive. The Executive shall
serve as the President and Chief Operating Officer of the Company, shall
diligently perform all services as may be assigned to him by or under the
direction of the Company’s Board of Directors (the “Board”) and the Company’s
Chief Executive Officer (the “CEO”), and shall exercise such power and authority
as may from time to time be determined and delegated to him by the Board or CEO.
During his employment with the Company, the Executive shall devote his full
business time and attention to the business and affairs of the Company and the
performance of the Executive’s duties hereunder, render such services to the
best of his ability, and use his best efforts to promote the interests of the
Company. During his employment with the Company, the Executive shall not engage
in any other business, profession or occupation for compensation or otherwise
which would conflict or interfere in any material respect with the rendition of
such services either directly or indirectly, without the prior written consent
of the Board. 1.3 Place of Performance. In connection with his employment by the
Company, the Executive shall continue to be based at the Company’s principal
executive offices in Cudahy, Wisconsin.



--------------------------------------------------------------------------------



 
[exhibitmgv1secondamended002.jpg]
2 PHX 332402387v5 2. Compensation. 2.1 Base Salary. The Executive shall continue
to receive a base salary at the annual rate of $571,000 (the “Base Salary”)
during the term of this Agreement and the Executive’s employment hereunder, with
such Base Salary payable in installments consistent with the Company’s normal
payroll schedule, subject to applicable withholding and other taxes. The Base
Salary may, by action and in the sole discretion of the Board (or any authorized
committee thereof), be increased at any time or from time to time. Such Base
Salary as increased shall be considered the “Base Salary.” 2.2 Bonus
Compensation. In addition to the Base Salary, the Executive shall continue to be
eligible to receive bonus compensation with a minimum target equal to 90% (to be
adjusted upward with changes in responsibility or based on peer group analyses)
of Base Salary (each, a “Bonus”) during the term of this Agreement and the
Executive’s employment hereunder based upon the achievement of certain
performance metrics as shall be determined by the Board (or any authorized
committee thereof) in its sole discretion. Any bonus compensation with respect
to any fiscal year of the Company shall be paid during the following fiscal year
of the Company, as soon as practicable after the final determination of such
bonus compensation. The Executive must be employed by the Company on the date
any incentive compensation is paid in order to receive any such incentive
compensation to which he is otherwise entitled. 2.3 Long-Term Incentive
Compensation. In addition to Base Salary and Bonus payable as hereinabove
provided, the Executive shall be entitled to participate during the term of this
Agreement in all stock option, restricted stock, phantom stock, sale of
business, and other long-term incentive plans, practices, policies and programs
applicable to other key executives of the Company (including its successors or
assigns) and its affiliates, in each case comparable to those in effect on the
Effective Date or as subsequently amended. Such plans, practices, policies and
programs, in the aggregate, shall provide the Executive with compensation,
benefits and reward opportunities at least as favorable as the most favorable of
such compensation, benefits and reward opportunities provided by the Company for
the Executive under such plans, practices, policies and programs as in effect at
any time during the 180-day period immediately preceding the Effective Date or,
if more favorable to the Executive, as provided at any time thereafter with
respect to other key executives. 3. Expense Reimbursement and Other Benefits.
3.1 Reimbursable Expenses. During the term of the Executive’s employment with
the Company hereunder, upon the submission of proper substantiation by the
Executive and in accordance with the Company’s expense reimbursement policy, the
Company shall reimburse the Executive for all reasonable expenses actually and
necessarily paid or incurred by the Executive in the course of and pursuant to
the business of the Company. Except as expressly provided otherwise herein, no
reimbursement payable to the Executive pursuant to any provision of this
Agreement or pursuant to any plan or arrangement of the Company shall be paid
later than the last day of the calendar year following the calendar year in
which the related expense was incurred, no such reimbursement during any
calendar year shall affect the amounts eligible for reimbursement in any other
calendar year and no such reimbursement shall be subject to liquidation or
exchange for another benefit, except, in each case, to the extent that the right
to reimbursement does not provide for a “deferral of compensation” within the
meaning of Section 409A (“Section 409A”) of the Internal Revenue Code of 1986,
as amended (the “Code”). 3.2 Other Benefits. During the term of the Executive’s
employment with the Company hereunder, the Executive shall be entitled to
participate in all of the Company’s employee benefit programs for which
similarly situated employees of the Company are generally eligible, subject to



--------------------------------------------------------------------------------



 
[exhibitmgv1secondamended003.jpg]
3 PHX 332402387v5 the general eligibility and participation provisions set forth
in such programs. The Executive shall be entitled to vacation time in accordance
with the Company’s prevailing vacation policy for its executives; provided,
however, that in no event may a vacation be taken at a time when to do so could
adversely affect the Company’s business. 4. Termination. 4.1 Termination for
Cause. The Company shall at all times have the right, upon written notice to the
Executive, to terminate this Agreement and the Executive’s employment hereunder
for “Cause” (as hereinafter defined). For purposes of this Agreement, the term
“Cause” shall mean (a) the failure or refusal of the Executive to perform the
duties or render the services reasonably assigned to him from time to time by
the Board, CEO or Pres. (except during reasonable vacation periods or sick
leave), (b) gross negligence or willful misconduct (with “willful” meaning an
action taken (or omitted to be taken) by the Executive in bad faith or without
reasonable belief that the Executive’s action or omission was in the best
interest of the Company) by the Executive in the performance of his duties as an
employee of the Company, (c) the conviction of the Executive of a felony or the
conviction of the Executive of a misdemeanor which is likely to have a material
adverse effect upon the business or reputation of the Executive or the Company
or which substantially impairs the Executive’s ability to perform his duties for
the Company, (d) the association, directly or indirectly, of the Executive, for
his profit or financial benefit, with any person, firm, partnership,
association, entity or corporation that competes, in any material way, with the
Company or its Affiliates (as hereinafter defined), (e) the disclosing or using
of any material “Confidential Information” or “Trade Secrets” (as those terms
are hereinafter defined) of the Company at any time by the Executive, except as
required in connection with his duties to the Company, (f) any material act or
acts of personal dishonesty, or any fraud or embezzlement by the Executive, (g)
chronic absenteeism, (h) substance abuse, or (i) any other breach by the
Executive of any of the material terms or provisions of this Agreement;
provided, however, that with respect (a) and (i) above, the Company shall first
be required to provide the Executive written notice of any such event which the
Company contends constitutes “Cause” with respect to (a) and (i) above within
ninety (90) days of the first occurrence of such alleged event and/or breach,
and thereafter provide the Executive a reasonable opportunity (not to exceed
thirty (30) days) to cure such event and/or breach and provided further that the
Executive’s employment shall be terminated no later than the date that is ninety
(90) days following the end of the cure period described above. In addition, in
no event shall “Cause” include the Company’s failure to achieve certain
financial results, whether set forth in the Company’s budget, specified by the
Board, reflected in any of the Company’s incentive plans or programs, projected
by financial analysts, or otherwise. Upon any termination pursuant to this
Section 4.1, the Executive shall be entitled to be paid his unpaid Base Salary
accrued through the effective date of termination within ten (10) days after
such termination (or on such earlier date as may be required by applicable law)
and the Company shall have no further liability hereunder (other than for
reimbursement for reasonable business expenses incurred prior to the date of
termination, subject, however, to the provisions of Section 3.1, and any rights
the Executive and/or the Executive’s family may have under the terms of the
benefit plans described in Section 3.2). 4.2 Disability. The Company shall at
all times have the right, upon written notice to the Executive, to terminate
this Agreement and the Executive’s employment hereunder if the Executive shall,
as the result of mental or physical incapacity, illness or disability, become
unable to perform his duties hereunder for in excess of ninety (90) days in any
twelve (12)-month period. Upon any termination pursuant to this Section 4.2, the
Company shall pay to the Executive any unpaid Base Salary accrued through the
effective date of termination within ten (10) days after such termination (or on
such earlier date as may be required by applicable law) and the Company shall
have no further liability hereunder (other than for reimbursement for reasonable
business expenses incurred prior to the date of termination,



--------------------------------------------------------------------------------



 
[exhibitmgv1secondamended004.jpg]
4 PHX 332402387v5 subject, however, to the provisions of Section 3.1, and any
rights the Executive and/or the Executive’s family may have under the terms of
the benefit plans described in Section 3.2). 4.3 Death. In the event of the
death of the Executive during the term of his employment hereunder, the Company
shall pay to the estate of the deceased Executive any unpaid Base Salary accrued
through the date of his death within ten (10) days after his death (or on such
earlier date as may be required by applicable law) and the Company shall have no
further liability hereunder (other than for reimbursement for reasonable
business expenses incurred prior to the date of the Executive’s death, subject,
however, to the provisions of Section 3.1, and any rights the Executive and/or
the Executive’s family may have under the terms of the benefit plans described
in Section 3.2). 4.4 Termination Without Cause. At any time the Company shall
have the right to terminate this Agreement and the Executive’s employment
hereunder without Cause by written notice to the Executive; provided, however,
that the Company shall (a) pay to the Executive any unpaid Base Salary accrued
through the effective date of termination specified in such notice within ten
(10) days after such termination (or on such earlier date as may be required by
applicable law), and (b) subject to (1) the execution by the Executive of a
general release of claims containing standard terms in the form generally used
by the Company (the “Release”) and (2) the Executive’s continued compliance with
the Protective Covenants (as hereinafter defined) set forth in Section 5 of this
Agreement, pay to the Executive, (i) in monthly installments consistent with the
Company’s normal payroll schedule during the eighteen (18)- month period
following termination (the end of such period, the “Severance Date”), an amount
equal to eighteen (18) months of the Executive’s Base Salary at the time of
termination, and (ii) a single-sum amount equal to the premiums that the
Executive would have to pay (based upon the COBRA premiums being charged under
the Company’s health plan as of the termination date) if the Executive had
elected to continue the health insurance coverage that the Executive was
receiving under the Company’s group health plan immediately prior to the date of
termination for a period of eighteen (18) months after the date of termination.
The Company also shall reimburse the Executive’s reasonable business expenses
incurred prior to the date of termination, subject, however, to the provisions
of Section 3.1. Payments under subparagraph (b) above shall be treated as a
series of separate payments under Treasury Regulation Section
1.409A-2(b)(2)(iii), are subject to required tax and other withholdings, and
shall be conditioned upon (1) the Executive’s execution of the Release within 21
days of the Company’s delivery to the Executive of same, and (2) the Executive’s
continued compliance with the Protective Covenants set forth in Section 5 of
this Agreement. Any payments due to the Executive under subparagraph (b) above
shall be forfeited if the Executive fails to execute the Release within 21 days
of the Company’s delivery to the Executive of same or if the Executive breaches
the Protective Covenants set forth in Section 5 of this Agreement. The Company
shall deliver to the Executive the Release within three (3) business days of the
termination of the Executive’s employment. If the foregoing conditions are met,
then the following shall apply: (i) To the extent any payments due to the
Executive under subparagraph (b) above are not “deferred compensation” for
purposes of Section 409A, then such payments shall commence upon the first
scheduled payment date immediately after the date the Release is executed and no
longer subject to revocation (the “Release Effective Date”). The first such cash
payment shall include payment of all amounts that otherwise would have been due
prior to the Release Effective Date under the terms of this Agreement had such
payments commenced immediately upon the termination date, and any payments made
thereafter shall continue as provided herein. The delayed payments shall in any
event expire at the time such payments would have expired had such payments
commenced immediately following the termination date. (ii) To the extent any
payments due to the Executive under subparagraph (b) above are “deferred
compensation” for purposes of Section 409A, then such payments shall commence



--------------------------------------------------------------------------------



 
[exhibitmgv1secondamended005.jpg]
5 PHX 332402387v5 upon the thirtieth (30th) day following the termination date.
The first such cash payment shall include payment of all amounts that otherwise
would have been due prior thereto under the terms of this Agreement had such
payments commenced immediately upon the termination date, and any payments made
thereafter shall continue as provided herein. The delayed payments shall in any
event expire at the time such payments would have expired had such payments
commenced immediately following the termination date. (iii) To the extent the
Executive breaches any of the Protective Covenants set forth in Section 5 of
this Agreement, then in addition to all other remedies available to the Company,
the Company shall be entitled to stop making any payments under subparagraph (b)
above and the Executive shall forfeit his right to any such unpaid payments.
(iv) Notwithstanding the due date of any post-employment payments or benefits,
any payments or benefits otherwise due under this Agreement shall not be due
until after the expiration of any revocation period applicable to the Release;
provided that, if the period for executing and returning the Release begins in
one taxable year and ends in another taxable year, payments shall not commence
until the second taxable year; and, provided further that, the first installment
payment shall include all amounts that would otherwise have been paid to the
Executive during the period commencing on the Executive's termination of
employment and ending on the first payment date if no delay had been imposed.
4.5 Termination by the Executive for Good Reason. This Agreement and the
Executive’s employment hereunder may be terminated at any time by the Executive
for Good Reason (as hereinafter defined), upon written notice to the Company. In
such event, the Executive’s termination shall be treated as if the Executive’s
employment had been terminated by the Company without Cause pursuant to Section
4.4. For purposes of this Agreement, “Good Reason” shall mean: (a) the Company’s
breach of any of the material terms and conditions required to be complied with
by the Company pursuant to this Agreement, other than an isolated, insubstantial
and inadvertent breach not occurring in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by the Executive; (b) a
material diminution in the Executive’s title, authority, duties or
responsibilities by the Board, CEO or Pres. to a level below the Executive’s
authority, duties or responsibilities in effect immediately prior to such
change, excluding for this purpose an isolated, insubstantial or inadvertent
action not taken in bad faith and which is remedied by the Company promptly
after receipt of notice thereof given by the Executive; or (c) a relocation by
the Company of the Executive’s principal work site to a facility or location
more than one hundred (100) miles from the place of performance specified in
Section 1.3 of this Agreement; provided, however, that with respect to (a), (b)
and (c) above, the Executive shall first be required to provide the Company
written notice of any such event which the Executive contends constitutes a
Constructive Termination within ninety (90) days of the first occurrence of such
alleged event and/or breach, and thereafter provide the Company a reasonable
opportunity (not to exceed thirty (30) days) to cure such event and/or breach
and provided further that the Executive’s employment shall terminate no later
than the date that is ninety (90) days following the end of the cure period
described above. 4.6 Specified Employee. Notwithstanding any provision of this
Agreement to the contrary, if the Executive is a “specified employee” as defined
in Section 409A, solely to the extent required to avoid the imposition of
additional taxes on the Executive under Section 409A, the Executive shall not be
entitled to any payments or benefits the right to which provides for a “deferral
of compensation” within the meaning of Section 409A, and whose payment or
provision is triggered by the Executive’s termination of employment (whether
such payments or benefits are provided to the Executive under this Agreement or
under any other plan, program or arrangement of the Company), until (and any
portion or installments of any payments or benefits suspended hereby shall be
paid in a lump sum on) the



--------------------------------------------------------------------------------



 
[exhibitmgv1secondamended006.jpg]
6 PHX 332402387v5 earlier of (a) the date which is the first business day
following the six (6)-month anniversary of the Executive’s “separation from
service” (within the meaning of Section 409A) for any reason other than death,
or (b) the Executive’s date of death, and such payments or benefits that, if not
for the six (6) month delay described herein, would be due and payable prior to
such date shall be made or provided to the Executive on such date. The Company
shall make the determination as to whether the Executive is a “specified
employee” in good faith in accordance with its general procedures adopted in
accordance with Section 409A and, at the time of the Executive’s “separation of
service” will notify the Executive whether or not he is a “specified employee.”
4.7 Change in Control. If the Executive’s employment is terminated either by the
Company without Cause or by the Executive for Good Reason during the two (2)
year period immediately following the Change in Control (as defined in the
Company’s 2010 Incentive Compensation Plan, as may be amended from time to time)
of the Company, then in lieu of any amounts otherwise payable under Sections 4.4
and 4.5 hereof, the Company shall (a) pay to the Executive any unpaid Base
Salary accrued through the effective date of termination specified in such
notice within ten (10) days after such termination (or on such earlier date as
may be required by applicable law), and (b) subject to (1) the execution by the
Executive of a Release and (2) the Executive’s continued compliance with the
Protective Covenants (as hereinafter defined) set forth in Section 5 of this
Agreement, pay to the Executive, (i) in monthly installments consistent with the
Company’s normal payroll schedule during the twenty four (24)- month period
following termination (the end of such period, the “CIC Severance Date”), an
amount equal to twenty four (24) months of the Executive’s Base Salary at the
time of termination, (ii) a single sum amount equal to two (2) times the
Executive’s Bonus, payable at “target”, for the year in which the termination of
employment occurs, and (iii) a single-sum amount equal to the premiums that the
Executive would have to pay (based upon the COBRA premiums being charged under
the Company’s health plan as of the termination date) if the Executive had
elected to continue the health insurance coverage that the Executive was
receiving under the Company’s group health plan immediately prior to the date of
termination for a period of twenty four (24) months after the date of
termination. The Company also shall reimburse the Executive’s reasonable
business expenses incurred prior to the date of termination, subject, however,
to the provisions of Section 3.1. Payments under subparagraph (b) above shall be
treated as a series of separate payments under Treasury Regulation Section
1.409A-2(b)(2)(iii), are subject to required tax and other withholdings, and
shall be conditioned upon (1) the Executive’s execution of the Release within 21
days of the Company’s delivery to the Executive of same, and (2) the Executive’s
continued compliance with the Protective Covenants set forth in Section 5 of
this Agreement. Any payments due to the Executive under subparagraph (b) above
shall be forfeited if the Executive fails to execute the Release within 21 days
of the Company’s delivery to the Executive of same or if the Executive breaches
the Protective Covenants set forth in Section 5 of this Agreement. The Company
shall deliver to the Executive the Release within three (3) business days of the
termination of the Executive’s employment. If the foregoing conditions are met,
then Sections 4.4(w) through (z) shall also apply to this Section 4.7. 4.8
Section 280G of the Code. (a) Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any payment or
distribution by the Company to or for the benefit of the Executive, whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise (a “Payment”), would be nondeductible by the Company for
Federal income tax purposes because of Section 280G of the Code, then the
aggregate present value of amounts payable or distributable to or for the
benefit of the Executive pursuant to this Agreement (such payments or
distributions pursuant to this Agreement are hereinafter referred to as
“Agreement Payments”) shall be reduced to the Reduced Amount (as defined
herein), but only if and to the extent that the after-tax value of reduced
Agreement Payments would exceed the after-tax value of the Agreement Payments
received



--------------------------------------------------------------------------------



 
[exhibitmgv1secondamended007.jpg]
7 PHX 332402387v5 by the Executive without application of such reduction. The
“Reduced Amount” shall be an amount expressed in present value which maximizes
the aggregate present value of Agreement Payments without causing any Payment to
be nondeductible by the Company because of Section 280G of the Code. Anything to
the contrary notwithstanding, if the Reduced Amount is zero and it is determined
further that any Payment which is not an Agreement Payment would nevertheless be
nondeductible by the Company for Federal income tax purposes because of Section
280G of the Code, then the aggregate present value of Payments which are not
Agreement Payments shall also be reduced (but not below zero) to an amount
expressed in present value which maximizes the aggregate present value of
Payments without causing any Payment to be nondeductible by the Company because
of Section 280G of the Code. For purposes of Section 4.8, present value shall be
determined in accordance with Section 280G(d)(4) of the Code. If and to the
extent necessary to avoid a violation of Section 409A, no amounts payable under
any “nonqualified deferred compensation plan” subject to Section 409A shall be
reduced until after all other Payments have been reduced. (b) All determinations
required to be made under this Section 4.8 shall be made by a nationally or
regionally recognized firm of independent public accountants selected by the
Company (the “Accounting Firm”), which shall provide detailed supporting
calculations both to the Company and the Executive within twenty (20) business
days of the date of termination or such earlier time as is requested by the
Company and an opinion to the Executive that he has substantial authority not to
report any excise tax on his Federal income tax return with respect to any
Payments. Any such determination by the Accounting Firm shall be binding upon
the Company and the Executive. The Executive shall determine which and how much
of the Payments shall be eliminated or reduced consistent with the requirements
of this Section 4.8, provided that, if the Executive does not make such
determination within ten business days of the receipt of the calculations made
by the Accounting Firm, the Company shall elect which and how much of the
Payments shall be eliminated or reduced consistent with the requirements of this
Section 4.8 and shall notify the Executive promptly of such election. Within
five business days thereafter, the Company shall pay to or distribute to or for
the benefit of the Executive such amounts as are then due to the Executive under
this Agreement. All fees and expenses of the Accounting Firm incurred in
connection with the determinations contemplated by this Section 4.8 shall be
borne by the Company. (c) As a result of the uncertainty in the application of
Section 280G of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Payments will have been made by
the Company which should not have been made (“Overpayment”) or that additional
Payments which will not have been made by the Company could have been made
(“Underpayment”), in each case, consistent with the calculations required to be
made hereunder. In the event that the Accounting Firm, based upon the assertion
of a deficiency by the Internal Revenue Service against the Executive which the
Accounting Firm believes has a high probability of success, determines that an
Overpayment has been made, any such Overpayment paid or distributed by the
Company to or for the benefit of the Executive shall be treated for all purposes
as a loan ab initio to the Executive which the Executive shall repay to the
Company together with interest at the applicable federal rate provided for in
Section 7872(f)(2) of the Code; provided, however, that no such loan shall be
deemed to have been made and no amount shall be payable by the Executive to the
Company if and to the extent such deemed loan and payment would not either
reduce the amount on which the Executive is subject to tax under Section 1 and
Section 4999 of the Code or generate a refund of such taxes. In the event that
the Accounting Firm, based upon controlling precedent or other substantial
authority, determines that an Underpayment has occurred, any such Underpayment
shall be promptly paid by the Company to or for the benefit of the Executive
together with interest at the applicable federal rate provided for in Section
7872(f)(2) of the Code.



--------------------------------------------------------------------------------



 
[exhibitmgv1secondamended008.jpg]
8 PHX 332402387v5 5. Restrictive Covenants. 5.1 Non-Competition. While employed
by the Company and for a period of eighteen (18) months following the later of
the date the Executive’s employment is terminated hereunder or, if applicable,
the Severance Date (the “Restricted Period”), the Executive shall not (a)
directly or indirectly through another Person acquire or own in any manner any
interest in any firm, partnership, corporation, association or other Person that
engages or plans to engage in the Business (as hereinafter defined) anywhere in
North America (the “Territory”), (b) be employed by or serve as an employee,
officer, director, manager or agent of, or as a consultant or independent
contractor to, any firm, partnership, corporation, association or other Person
which engages or plans to engage in any facet of the Business, or that competes
or plans to compete in any way with the Company or any of its Affiliates within
the Territory, or (c) utilize his special knowledge of the Company’s
Confidential Information and/or his relationships with the customers and
suppliers of the Company and its Affiliates to compete with the Company or any
of its Affiliates within the Territory; provided, however, that nothing herein
shall be deemed to prevent the Executive from acquiring through market purchases
and owning, solely as an investment, less than one percent (1%) in the aggregate
of the equity securities of any class of any issuer whose shares are registered
under Section 12(b) or Section 12(g) of the Securities Exchange Act of 1934, as
amended, and are listed or admitted for trading on any United States national
securities exchange or are quoted on any system of automated dissemination of
quotations of securities prices in common use, so long as the Executive is not a
member of any “control group” (within the meaning of the rules and regulations
of the U.S. Securities and Exchange Commission) of any such issuer. The
Executive acknowledges and agrees that the covenants set forth in this Section
5.1 are reasonable and necessary in terms of time, area and line of business to
protect the Company’s legitimate business interests, which include its interests
in protecting the Company’s (i) valuable confidential business information, (ii)
substantial relationships with customers and suppliers throughout the Territory
and (iii) goodwill associated with the ongoing business of the Company. The
Executive expressly authorizes the enforcement of the covenants provided for in
this Section 5.1 by (A) the Company and its Affiliates, (B) the Company’s
permitted assigns and (C) any successors to the Company’s business. The
Executive agrees and acknowledges that the Company is engaged in the Business
throughout the Territory and the Executive provides services to the Company
throughout the Territory. 5.2 Non-Solicitation. During the Restricted Period,
the Executive shall not, directly or indirectly, for himself or for any other
Person, (a) attempt to employ or enter into any contractual arrangement with any
employee or former employee of the Company or its Affiliates, unless such
employee or former employee has not been employed by the Company or its
Affiliates for a period in excess of nine (9) months, (b) call on or solicit any
of the actual or targeted customers, prospective customers, or suppliers of the
Company or its Affiliates with respect to any facet of the Business, (c) induce
or attempt to induce any employee or agent of the Company to leave the employ or
otherwise cease to perform services for the Company or its Affiliates, or in any
way interfere with the relationship between the Company (or any of its
Affiliates) and any such employee or agent, and/or (d) disparage or induce
others to disparage the Company, any of its Affiliates, or any of their
respective employees, products, or services. 5.3 Non-Disclosure. The Executive
shall not divulge, communicate, use to the detriment of the Company or for the
benefit of any other Person or Persons, or misuse in any way, any Confidential
Information or Trade Secrets (collectively “Company Information”) pertaining to
the Company or any of its Affiliates. Any Company Information now known or
hereafter acquired by the Executive with respect to the Company or any of its
Affiliates shall be deemed a valuable, special and unique asset of the Company
that is received by the Executive in confidence and as a fiduciary, and the
Executive shall remain a fiduciary to the Company with respect to all of such
information. In addition, the Executive (a) will receive and hold all Company
Information in trust and strict confidence, (b) will



--------------------------------------------------------------------------------



 
[exhibitmgv1secondamended009.jpg]
9 PHX 332402387v5 take reasonable steps to protect the Company Information from
disclosure and will in no event take any action causing, or fail to take any
action reasonably necessary to prevent, any Company Information to lose its
character as Company Information, and (c) except as required by law, will not,
directly or indirectly, use, disseminate or otherwise disclose any Company
Information to any third party without the prior written consent of the Company,
which may be withheld in the Company’s absolute discretion. 5.4 Books and
Records. All books, records, reports, writings, notes, notebooks, computer
programs, equipment, proposals, contracts, customer and referral source lists
and other documents and/or things relating in any manner to the business of the
Company (including, without limitation, any of the same embodying or relating to
any Company Information), whether prepared by the Executive or otherwise coming
into the Executive’s possession, shall be the exclusive property of the Company
and shall not be copied, duplicated, replicated, transformed, modified or
removed from the premises of the Company except pursuant to the business of the
Company and shall be returned immediately to the Company upon the Company’s
request at any time. 5.5 Inventions and Patents. The Executive acknowledges that
all inventions, innovations, improvements, developments, methods, designs,
analyses, drawings, reports and all similar or related information (whether or
not patentable) which relate to the actual or reasonably anticipated business,
research and development or existing or future products or services of the
Company and which are conceived, developed, or made by the Executive while
employed by the Company (“Work Product”) belong to the Company. The Executive
shall promptly disclose such Work Product to the Company and, at the Company’s
expense, perform all actions reasonably requested by the Company (whether during
or after the Executive’s employment with the Company) to establish and confirm
such ownership (including executing any assignments, consents, powers of
attorney, and other instruments). 5.6 Definitions. As used in this Agreement,
the following capitalized terms have the following meanings: “Affiliate” means,
with respect to any Person, any other Person directly or indirectly controlling,
controlled by or under common control with such Person. The term “control” as
used in the preceding sentence means, with respect to a corporation, the right
to exercise, directly or indirectly, more than fifty percent (50%) of the voting
rights attributable to the shares of the controlled corporation and, with
respect to any Person other than a corporation, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person. “Business” means the provision of transportation and
logistics services, including truckload logistics, customized and expedited
less-than-truckload, transportation management solutions, intermodal solutions,
freight consolidation, inventory management, on-demand expedited services,
international freight forwarding, customs brokerage, and comprehensive global
supply chain solutions. “Confidential Information” means confidential data and
confidential information relating to the business of the Company which is or has
been disclosed to the Executive or of which the Executive became aware as a
consequence of or through his employment or other relationship with the Company
and which has value to the Company and is not generally known to the competitors
of the Company. Confidential Information includes, without limitation, (a)
internal business information (including information relating to strategic and
staffing plans and practices, business, training, marketing, promotional and
sales plans and practices, cost, rate and pricing structures and accounting and
business methods); (b) identities of, individual requirements of, specific
contractual arrangements with, and information about, the suppliers,
distributors, customers, independent contractors or other business relations of
the Company and its Affiliates; (c) trade secrets, know-how, compilations of
data and analyses, techniques, systems, research, records, reports, manuals,
documentation, data and data bases



--------------------------------------------------------------------------------



 
[exhibitmgv1secondamended010.jpg]
10 PHX 332402387v5 relating thereto; and (d) inventions, innovations,
improvements, developments, methods, designs, analyses, drawings, reports and
all similar or related information (whether or not patentable). Notwithstanding
the foregoing, Confidential Information shall not include any data or
information that (i) has been voluntarily disclosed to the general public by the
Company or its Affiliates, (ii) has been independently developed and disclosed
to the general public by others, or (iii) otherwise becomes available to the
general public other than through a breach of this Agreement by the Executive.
“Person” means any individual, partnership, joint venture, firm, corporation,
association, limited liability company, trust or other enterprise or any
governmental or political subdivision or any agency, department or
instrumentality thereof. “Trade Secrets” means information of the Company
including, without limitation, technical or nontechnical data, formulas,
patterns, compilations, programs, financial data, financial plans, product or
service plans or lists of actual or potential customers or suppliers which (a)
derives economic value, actual or potential, from not being generally known to,
and not being readily ascertainable by proper means by, other Persons who can
obtain economic value from its disclosure or use, and (b) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy. 6.
Injunction. It is recognized and hereby acknowledged by the parties hereto that
a breach or violation by the Executive or his Affiliates of Section 5 may cause
irreparable harm and damage to the Company in a monetary amount that may be
virtually impossible to ascertain. As a result, the Executive recognizes and
hereby acknowledges that the Company shall be entitled to seek an injunction
from any court of competent jurisdiction enjoining and restraining any breach or
violation of any or all of the covenants set forth in Section 5 by the Executive
or his Affiliates, and that such right to injunction shall be cumulative and in
addition to whatever other rights or remedies the Company may possess hereunder,
at law or in equity. Nothing contained in this Section 6 shall be construed to
prevent the Company from seeking and recovering from the Executive or his
Affiliates damages sustained by it as a result of any breach or violation by the
Executive of any of the covenants or agreements contained herein. 7. Savings
Provision. If at the time of enforcement of any of the covenants contained in
Section 5 above (the “Protective Covenants”), a court shall hold that the
duration, scope or area restrictions stated therein are unreasonable under
circumstances then existing, the parties agree that the maximum duration, scope
or area reasonable under such circumstances shall be substituted for the stated
duration, scope or area and that the court shall be allowed and directed to
revise the restrictions contained herein to cover the maximum period, scope and
area permitted by law. The Executive has consulted with legal counsel regarding
the Protective Covenants and based on such consultation has determined and
hereby acknowledges that the Protective Covenants are reasonable in terms of
duration, scope and area restrictions and are necessary to protect the
legitimate, protectable interests of the Company and the goodwill of the
business of the Company and its Affiliates. 8. Representations and Warranties.
The Executive hereby represents and warrants to the Company that (a) the
execution, delivery and performance of this Agreement by the Executive does not
and shall not conflict with, breach, violate or cause a default under any
contract, agreement, instrument, order, judgment or decree to which the
Executive is a party or by which he is bound; and (b) the execution and
performance of this Agreement does not violate the provisions of any employment,
non- competition, confidentiality or other material agreement to which the
Executive is a party or by which he is bound. 9. Governing Law; Forum. This
Agreement shall be governed by and construed in accordance with the laws of the
State of Delaware, without regard to conflicts of laws principles thereof and
all questions concerning the validity and construction hereof shall be
determined in accordance with



--------------------------------------------------------------------------------



 
[exhibitmgv1secondamended011.jpg]
11 PHX 332402387v5 the laws of said state. Any dispute arising out of or related
to this Agreement or the Executive’s employment or termination of employment
with the Company shall be litigated in the state or federal courts located in
the State of Delaware. The Company and the Executive each waives any objection
to the personal jurisdiction of such courts, consent to be sued in such courts,
and waive any defense of inconvenient or improper forum. Notwithstanding
foregoing, to the extent the Company seeks injunctive or equitable relief to
prevent a breach or threatened breach of the Protective Covenants, or to
otherwise protect its Trade Secrets or Confidential Information, the Company may
file suit in any court or tribunal having jurisdiction over the Executive and
may pursue all remedies available to it in such court or tribunal. 10. Entire
Agreement; Amendment. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and, upon its
effectiveness, shall supersede all prior agreements, understandings and
arrangements, both oral and written, between the Executive and the Company (or
any of its Affiliates) with respect to such subject matter including, without
limitation, the Original Employment Agreement. This Agreement may not be
modified or amended in any way unless by a written instrument signed by both the
Company and the Executive. 11. Notices. All notices, demands, and other
communications to be given or delivered under or by reason of the provisions of
this Agreement shall be in writing and shall be deemed to have been given (a)
when personally delivered or sent by electronic mail or telecopy (with hard copy
to follow); (b) one (1) day after being sent by reputable overnight express
courier (charges prepaid); or (c) five (5) days following mailing by certified
or registered mail, postage prepaid and return receipt requested. Unless another
address is specified in writing, notices, demands, and communications to the
parties shall be sent to the addresses indicated below: Notices to the
Executive: Michael L. Gettle 413 Hill Ave, Glen Ellyn, IL 60137 E-mail:
mlgettle@gmail.com Notices to the Company: Roadrunner Transportation Systems,
Inc. 4900 S. Pennsylvania Ave. Cudahy, WI 53110 Attn: Chief Executive Officer
E-mail: cstoelting@rrts.com With a copy to: Greenberg Traurig, LLP 2375 E.
Camelback Road Suite 700 Phoenix, AZ 85016 Attn: Bruce E. Macdonough E-mail:
macdonoughb@gtlaw.com 12. Benefits; Binding Effect. This Agreement shall be for
the benefit of and binding upon the parties hereto and their respective heirs,
personal representatives, legal representatives, successors and, where
applicable, assigns, including, without limitation, any successor to the
Company, whether by



--------------------------------------------------------------------------------



 
[exhibitmgv1secondamended012.jpg]
12 PHX 332402387v5 merger, consolidation, sale of stock, sale of assets or
otherwise; provided, however, that the Executive shall not delegate his
employment obligations hereunder, or any portion thereof, to any other Person.
The Company may assign its rights and obligations under this Agreement in its
sole discretion. 13. Severability. The invalidity of any one or more of the
words, phrases, sentences, clauses or sections contained in this Agreement shall
not affect the enforceability of the remaining portions of this Agreement or any
part thereof, all of which are inserted conditionally on their being valid in
law, and, in the event that any one or more of the words, phrases, sentences,
clauses or sections contained in this Agreement shall be declared invalid, this
Agreement shall be construed as if such invalid word or words, phrase or
phrases, sentence or sentences, clause or clauses, or section or sections had
not been inserted. If such invalidity is caused by length of time or size of
area or both, the otherwise invalid provision will be considered to be reduced
to a period or area which would cure such invalidity. 14. Waivers. The waiver by
either party hereto of a breach or violation of any term or provision of this
Agreement shall not operate nor be construed as a waiver of any subsequent
breach or violation. 15. Damages. Nothing contained herein shall be construed to
prevent the Company or the Executive from seeking and recovering from the other
damages sustained by either or both of them as a result of its or his breach of
any term or provision of this Agreement. In the event that either party hereto
brings suit for the collection of any damages resulting from, or for the
injunction of any action constituting, a breach of any of the terms or
provisions of this Agreement, then the party found to be at fault shall pay all
reasonable court costs and attorneys’ fees of the other. 16. Section Headings.
The section headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.
17. No Third Party Beneficiary. Nothing expressed or implied in this Agreement
is intended, or shall be construed, to confer upon or give any Person other than
the parties hereto and their respective heirs, personal representatives, legal
representatives, successors and assigns, any rights or remedies under or by
reason of this Agreement. 18. Survival. Those provisions set forth herein which
contemplate obligations on a party’s part after termination of this Agreement or
the Executive’s employment with the Company shall survive and continue in full
force in accordance with their terms notwithstanding the termination of this
Agreement or the Executive’s employment with the Company. 19. No Strict
Construction. The language used in this Agreement shall be deemed to be the
language chosen by the parties hereto to express their mutual intent, and no
rule of strict construction shall be applied against any party. 20.
Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. The parties agree that this Agreement shall be
legally binding upon the electronic transmission, including by electronic mail
or facsimile of .pdf files, by each party of a signed signature page to this
Agreement to the other party. 21. Code Section 409A. This Agreement is intended
to satisfy the requirements of Section 409A with respect to amounts subject
thereto, and shall be interpreted and construed consistent with such intent;
provided that, notwithstanding the other provisions of this subsection and the
paragraph above entitled “Specified Employee,” with respect to any right to a
payment or benefit hereunder (or



--------------------------------------------------------------------------------



 
[exhibitmgv1secondamended013.jpg]
13 PHX 332402387v5 portion thereof) that does not otherwise provide for a
“deferral of compensation” within the meaning of Section 409A, it is the intent
of the parties that such payment or benefit will not so provide. Furthermore, if
either party notifies the other in writing that, based on the advice of legal
counsel, one or more of the provisions of this Agreement contravenes any
regulations or Treasury guidance promulgated under Section 409A or causes any
amounts to be subject to interest or penalties under Section 409A, the parties
shall promptly and reasonably consult with each other (and with their legal
counsel), and shall use their reasonable best efforts, to reform the provisions
hereof to (a) maintain to the maximum extent practicable the original intent of
the applicable provisions without violating the provisions of Section 409A or
increasing the costs to the Company of providing the applicable benefit or
payment, and (b) to the extent practicable, to avoid the imposition of any tax,
interest, or other penalties under Section 409A upon the Executive or the
Company. Any payments described herein that are payable upon a termination of
employment will only be paid if such termination constitutes a “separation for
service” within the meaning of Section 409A. [SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------



 
[exhibitmgv1secondamended014.jpg]
IN W1'.~rrrss 't~V'H~t~~o~`, the parties hereto hive ex~cated this Agrg~rneiit
as off' the daf~ ~it~st wr~t~~n abo~o. Tom, OMB' „lit ROA.T3XtU1VN~R
xXtA.1VSAgRTATY~N SYST~1hCS~ xiVC. B~; Name: Scott D, Ru~cf Ti~1e; Chairman
o~'t~e Boa~•d THE ~+7t~CCTi`1v7~: Mioh~e le SIGNAT~J.I2'E PAGE TO
El!'~PLO'Y1VTL~NT AGREEMENT



--------------------------------------------------------------------------------



 